December 14, 1925. The opinion of the Court was delivered by
"The defendant appellant was tried and convicted on October 5, 1925, in the County Court before Hon. M.F. Ansel, County Judge, and a jury on a charge of violation of the prohibition law; convicted on the third count, which was as follows: `And the jurors aforesaid upon their oath aforesaid, do further present that the said Jim Durham, at Greenville, in the County of Greenville, in the State aforesaid, on the 9th day of August, in the year of our Lord one thousand nine hundred twenty-five, did willfully and unlawfully receive, accept and have in his possession, spirituous, vinous, fermented, or malt liquors or beverages, containing more than 1 per cent. of alcohol, and used as a beverage, against the form of the statute in such case made and provided, and against the peace and dignity of the State'; and sentenced to three months at hard labor on the public works of Greenville County, or a like period in the state penitentiary. *Page 291 
Notice of intention to appeal to the Supreme Court was duly served upon the Solicitor, and the defendant admitted to bail."
The exceptions, three in number, complain of error on the part of his Honor in not directing a verdict at the close of the testimony. The defense offered no testimony.
The exceptions must be overruled, as there was no evidence on the part of the defendant that he in any manner had the liquor in his possession for medicinal purposes, so as to comply with Section 861 of the Code of 1922, Vol. 2, which is as follows:
"Any natural person over the age of twenty-one years, except as hereinafter forbidden, may order and receive or transport in his personal baggage from any point without the State not exceeding one quart of alcoholic liquors containing not more than 50 per centum by volume of alcohol within any one calendar month, for medicinal purposes for his or her own use, or the use of his or her immediate family, and not more than one gallon of wine for religious purposes."
Affirmed.
MESSRS. JUSTICES COTHRAN and MARION and MR. ACTING ASSOCIATE JUSTICE R.O. PURDY concur.
MR. CHIEF JUSTICE GARY did not participate.